UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                               Chapter 11

 SMARTER TODDLER GROUP, LLC,                          Case No. 19-13097-scc

                         Debtor.

      INTERIM ORDER AUTHORIZING PAYMENT OF PREPETITION WAGES
              AND BENEFITS AND GRANTING RELATED RELIEF

          Upon the motion of Debtor Smarter Toddler Group, LLC (the “Debtor”) for an interim

order authorizing it to pay certain Employee Obligations (as defined in the motion); and it

appearing that the relief requested is in the best interests of the Debtor, its estate, and creditors and

that adequate notice has been given and that no further notice is necessary; and after due

deliberation and good and sufficient cause appearing therefor, it is hereby ORDERED:

          1.    The motion is granted as set forth herein.

          2.    The Debtor is authorized to honor and pay the Employee Obligations as set forth in

the motion to its employees, in accordance with its stated policies and prepetition practices, and in

the ordinary course of business, including amount that have been earned, accrued, or vested prior

to September 25, 2019 (“Petition Date”); provided, that no amounts paid to any employee

hereunder shall exceed the limits set forth in Bankruptcy Code sections 507(a)(4)-(5), and provided

further that such obligations arose within 180 days preceding the Petition Date.

          3.    The Debtor is authorized to pay any and all processing fees associated with, and all

costs incident to, payment of the Employee Obligations, including any taxes required to be

collected or paid to any appropriate taxing authority.

          4.    Banks and financial institutions (“Banks”) on which checks were drawn or

electronic payment requests made in payment of the Employee Obligations approved herein are

authorized and directed to receive, process, honor and pay all such checks and electronic payment
requests when presented for payment, and all such Banks are authorized to rely on Debtor’s

designation of any particular check or electronic payment request as approved by this Order;

provided, however, sufficient funds are available in Debtor’s bank accounts to cover any such

payments.

       5.      Notwithstanding any Federal Rule of Bankruptcy Procedure to the contrary, the

Debtor is not subject to any stay in the implementation, enforcement, or realization of the relief

granted in this Order, and the Debtor may, in its discretion and without further delay, take any

action and perform any act authorized under this Order.

       6.      A hearing to consider entry of a final order granting the relief requested in the

motion shall be held on October 30, 2019, at 2:00 p.m. (EST). Any objections to entry of a final

order granting the requested relief shall be filed by October 23, 2019, at 4:00 p.m. (EST).

       7.      This Court shall retain jurisdiction to determine all matters related to the

implementation of this order.

Dated: October 7, 2019
       New York, New York
                                                     /S/ Shelley C. Chapman
                                                     Honorable Shelley C. Chapman
                                                     United States Bankruptcy Judge
